Citation Nr: 1128976	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  01-03 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the overpayment of death pension benefits in the original calculated amount of $6,406.00 and the amended calculated amount of $3,701.00 was properly created.

2.  Entitlement to waiver of recovery of overpayment of death pension benefits in the original calculated amount of $6,406.00 and the amended calculated amount of $3,701.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to February 1946.  He died in November 1998.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the appellant's May 2005 substantive appeal included a request for a Travel Board hearing.  However, correspondence dated in October 2005 indicated that she was unable to attend the hearing scheduled for that month and that she wanted the appeal decided on the record.  The hearing request is considered withdrawn.  Further, the Board remanded this matter in January 2006 and February 2007 for additional development, which has been substantially completed.  Thus the matter is properly before the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The overpayment of pension benefits in the original calculated amount of $6,406.00 and the amended calculated amount of $3,701.00 was properly created.

2.  There is no indication that the appellant engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

3.  Waiver of the assessed overpayment would not unjustly enrich the appellant.

4.  The appellant's assets and income, with consideration of the cost of life's basic necessities, are insufficient to permit repayment of the amount of the indebtedness of $3,701.00 without resulting in excessive financial difficulty, and collection of the indebtedness would defeat the purposes of the award of VA benefits, or otherwise be inequitable.

5.  Recovery of the assessed overpayment would deprive the appellant of the ability to provide for basic necessities.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits in the amount of $3,701.  38 U.S.C.A. § 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.103, 3.500, 3.501 (2010).

2.  The criteria for waiver of recovery of the $3,304.72 overpayment have been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. § 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has appealed both the creation and amount of the overpayment of pension benefits and the denial of waiver of recovery of that overpayment.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A.         § 5302; 38 C.F.R. § 1.962 (2010).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2010).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2010).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The appellant is the surviving spouse of a Veteran who died in November 1998.  She applied for benefits in January 1999.  In her initial application, she indicated that the burial expenses related to the Veteran's death totaled $5,364.95 and that she paid $2,364.95 of the expenses.  She also indicated that she was in receipt of or entitled to receive benefits from the Social Security Administration (SSA).  

Despite being put on notice that the appellant was possibly in receipt of SSA benefits, the Committee did not follow up and granted pension benefits in June 1999 in the amount of $490.00 per month, effective February 1, 1999, based upon an income of zero dollars, not taking into account SSA benefits.

In February 2000, the appellant submitted a Form 1099 showing SSA income in the amount of $9,005 for the year 1999.  She also submitted an updated income verification report that indicated receipt of SSA benefits in the amount of $750 per month and included a list of personal medical expenses totaling $1,256.77 for 1999.  The Committee then determined that the SSA award resulted in an overpayment from VA in the amount of $6,406.  This overpayment was subsequently reduced to an overpayment of $3,701.

Under the applicable governing legal criteria, the maximum rate of death pension is reduced by the amount of the countable income of the beneficiary.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23 (2010).  In determining income for purposes of entitlement to pension under the improved pension program, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A.  § 1503 (West 2002); 38 C.F.R. § 3.271 (2010).  SSA benefits are not listed among the exclusions from countable income specified in 38 C.F.R. § 3.272 (2010).

With respect to the validity of the debt, the appellant and her representative argue that the RO failed to credit her with all of the Veteran's final expenses and that doing so would reduce or possibly eliminate the debt.  In the June 2005 VA Form 646, the appellant's representative argues that the final total expense should be at least $4,742.65, representing the amount of the final bill from the funeral home, and should be deducted from the appellant's income.  It is noted that while the final bill from the funeral home indicates a total of $4,742.65, insurance, not the appellant, paid $3,000.00 of that bill.  Thus, only $1742.65 can be used to offset her annual income.

The May 2005 Statement of the Case indicates that, even when considering payment of the Veteran's final expenses and medical expenses for the relevant period, the appellant's income exceeded the maximum annual pension rate.  The maximum annual pension rate for 1999 for a surviving spouse with no dependents was $5,884.00.

In this case, review of the evidence shows that the Veteran's final expenses were considered and used to reduce the appellant's annual income.  Unfortunately, the expenses are insufficient to eradicate the overpayment.  Consequently, the Board finds that the overpayment is valid.  

Further, the Board finds that the appellant is responsible for the overpayment because she failed to report the SSA income to VA as soon as it was awarded.  However, the Board does not find that the appellant committed fraud, misrepresented herself or her financial situation, or acted in bad faith.  From the outset, she indicated receipt or possible entitlement to SSA benefits in the initial claim.  Review of the claims file fails to show that the Committee followed up on her assertion until she submitted the 1099 Form in February 2000.  All subsequent documents report the SSA income.  Therefore, the Board finds no mandatory bars to waiver in this case.

The question before the Board is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2010); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the appellant was at fault in the creation of the indebtedness.  In this case, the Board finds that the appellant was solely at fault in the creation of the indebtedness.  The debt was created because she did not report her SSA income to VA.  VA's actions in no way may be construed as contributing to the indebtedness.  The appellant's sole fault in the creation of the indebtedness weighs against a finding that recovery of the overpayment would be against equity and good conscience.

However, the Board finds that collection of the debt would cause the appellant undue financial hardship.  In her April 2001 financial status update, she reported that her total monthly net income was $780 with household bills and expenses in excess of  $1692.00, with over $800 per month being paid towards revolving accounts and the remainder paying for living expenses such as food, gas, insurances, medication, and medical treatment.

It is clear that the appellant's income is used only for provision of the basic necessities of life.  As the appellant's expenditures qualify as basic necessities and she does not have assets that would permit repayment of the debt without financial hardship, the Board finds that requiring repayment in monthly installments would deprive the appellant of basic necessities of life and would defeat the purpose for which the death pension benefits were intended.  Therefore, the Board finds that the collection of the debt would cause her undue financial hardship.  Because collection of the debt would cause the appellant undue financial hardship, the Board finds that recovery of the overpayment would be against equity and good conscience.

The Board additionally finds that failure to make restitution would not unfairly enrich the appellant.  VA provided the death pension benefits to assist the appellant in acquiring the basic necessities of life.  When all the factors are considered as set forth in the above analysis, the weight of the evidence demonstrates that recovery of the debt would be against equity and good conscience.  If the debt were to be collected, the appellant would be completely deprived of the basic necessities of life.  In sum, recovery of the debt in the calculated amount of $3,701 would be against equity and good conscience.

With respect to VA's duties to notify and assist the appellant with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




ORDER

A debt was validly created by the overpayment of nonservice-connected pension benefits in the amount of $3,701.00.

Waiver of the recovery of the overpayment of nonservice-connected pension benefits in the amount of $3,701.00 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


